Opinion by
Judge Pryor:
We find nothing in the record before us authorizing the sale to be set aside by the chancellor, and the purchaser should have been required to accept the title.
The owner of the land sought to be sold, Warden Smith, died while the suit was pending in this court on a former appeal. The action was revived against his heirs at law and the case submitted for final judgment, and an opinion delivered reversing the judgment below directing the land in controversy to be sold. It was sold and Plowell became the purchaser. After the decision by this court one of the heirs at law died and her only child, Nancy Skaggs, was brought before the court by an order of revivor that was properly served. The revivor as toi the child of Mrs. Skaggs, and the revivor in this court before the opinion was delivered and the cause submitted, brought all the parties into the case having any interest in the controversy. Having been revived here it was not necessary to make any other revivor, except as to those who died after the decision by this court. So the attempt to revive in the court below, except as to the infant child of Mrs. Skaggs, was useless and has created all the confusion in this case. The judgment is reversed and cause remanded with directions to confirm the sale, and as the appellant is to some extent responsible for this appeal, each-party will pay his own costs.
. Judgment reversed.

Wm. Lindsay, J. C. Wickliffe, J. R. Robinson, for appellant.


J. W. Twyman, J. E. Wright, for appellee.